Citation Nr: 1606055	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  09-07 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an ankle/foot disability to include as secondary to service-connected residuals of a left knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1968 to December 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran's initial claim was for service connection for a right foot disability, to include as secondary to the service-connected residuals of a left knee injury.  The medical evidence during the appeal period includes diagnoses of bilateral pes planus, bilateral ankle arthritis, bilateral equinus, gout of the right foot and plantar fasciitis of the right foot.  Thus, the Board has recharacterized the claim as entitlement to service connection for an ankle/foot disability to include as secondary to service-connected residuals of a left knee injury, as styled on the title page. Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a November 2011 Board videoconference hearing.  The hearing transcript is of record.

The Board remanded the case in February 2012 and December 2014.  As discussed in more detail below, the Board finds there was not substantial compliance with its remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded this case in December 2014 in order to obtain a VA examination to clarify the etiology of the Veteran's foot and ankle conditions and whether any condition was aggravated by his service-connected left knee disorder.  

The Veteran underwent an examination in May 2015, but the examiner did not address all foot disabilities diagnosed during the course of the appeal; that is, bilateral pes planus and equinus, and right foot gout and plantar fasciitis. 

For the claimed ankle disorder, the examiner found that there was "no injury to [the] left ankle in service, [and] it is at least as likely that the flat feet may strain the medial ankle, [but] not likely related to the knee."  That opinion is not clear enough to consider in determining whether the ankle was caused or aggravated by the service-connected left knee disability.  

While the examiner provided an opinion as to pes planus, there was no discussion of the other foot disabilities noted to have been diagnosed during the appeal period.  Specifically, the bilateral equinus, gout of the right foot and plantar fasciitis of the right foot, some of which were noted at the March 2012 VA examination.  The 2012 VA examiner opined that as the Veteran's plantar fasciitis was a natural phenomenon and as the Veteran's gout and flatfoot were not service-connected, it was less likely than not that the Veteran's foot condition was related to or aggravated by his service knee condition.  This opinion was inadequate as the examiner did not indicate why the plantar fasciitis is a "natural" phenomenon and the examiner did not provide an adequate rationale for finding no nexus between that the Veteran's plantar fasciitis and his service-connected left knee condition.  Thus, a remand is required in order to obtain an adequate VA examination on these issues.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims folder to the VA examiner who provided the May 2015 VA examination of the Veteran's feet and ankles, if available, otherwise the opinion must be sought from a similarly qualified provider, as to the current nature and likely etiology of the Veteran's feet and ankle conditions.

Based on a review of the record, the examiner is asked to address the following questions:

(a)  Is it at least as likely as not (probability of at least 50 percent) that any currently diagnosed bilateral pes planus is proximately due to (caused by) the Veteran's service-connected left knee disability?

(b)  If (c) is answered no, is it at least as likely as not (probability of at least 50 percent) that any currently diagnosed pes planus has been aggravated by the Veteran's service-connected left knee disability?

(c)  Is it at least as likely as not (50 percent probability) that any currently diagnosed plantar fasciitis, or any other diagnosed foot condition other than pes planus, was incurred in or is otherwise related to service?  The examiner should comment on the March 2012 examination report.

(d)  Is it at least as likely as not (probability of at least 50 percent) that any currently diagnosed plantar fasciitis, or any other diagnosed foot condition other than pes planus, is proximately due to (caused by) the Veteran's service-connected left knee disability?

(e)  If (d) is answered no, is it at least as likely as not (probability of at least 50 percent) that any currently diagnosed plantar fasciitis, or any other diagnosed foot condition other than pes planus, has been aggravated by the Veteran's service-connected left knee disability?

(f)  Is it at least as likely as not (probability of at least 50 percent) that any currently diagnosed ankle condition is proximately due to (caused by) the Veteran's service-connected left knee disability?

(g)  If (f) is answered no, is it at least as likely as not (probability of at least 50 percent) that any currently diagnosed ankle condition has been aggravated by the Veteran's service-connected left knee disability?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of the foot and/or ankle disability present (i.e., a baseline) before the onset of the aggravation.

The VA examiner is requested to provide a thorough rationale for all opinions provided that reflect consideration of both lay and medical evidence.  The examiner's rationale must address the March 2012 VA medical opinion currently of record.

Note: if the examiner concludes that there is insufficient information to provide an etiology opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (please identify) or because the limits of medical knowledge had been exhausted regarding the etiology of the claimed conditions.

2.  Then, readjudicate the issue on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




